     Case 2:19-cv-01841-MCE-AC Document 11 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JAMES NELSON, JR.,                              No. 2:19-cv-1841 MCE AC P
12                        Plaintiff,
13             v.                                        ORDER
14       CITY OF SACRAMENTO, et al.,
15                        Defendants.
16

17            Plaintiff is a former county prisoner proceeding pro se with a civil rights action pursuant

18   to 42 U.S.C. § 1983. By Findings and Recommendations filed November 18, 2019, the

19   undersigned recommended that this action be dismissed without prejudice because plaintiff failed

20   to file an amended complaint. ECF No 7. Plaintiff objected to the findings and

21   recommendations, asserting that he had filed an amended complaint as directed. ECF No. 8. On

22   January 22, 2020, the Clerk of the Court entered plaintiff’s first amended complaint, which had

23   been inadvertently filed as a new action on November 8, 2019. ECF No. 9. The November 18,

24   2019 Findings and Recommendations will therefore be vacated. However, the court recently

25   received a notice from the Sacramento County Jail stating that plaintiff was released from custody

26   on November 18, 2020, ECF No. 10, and plaintiff has not yet filed a notice of change address.1

27
     1
       The Sacramento County Jail’s inmate locator also indicates that plaintiff is no longer in
28   custody.
                                                     1
     Case 2:19-cv-01841-MCE-AC Document 11 Filed 01/04/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The November 18, 2019 findings and recommendations, ECF No. 7, are VACATED.
 3          2. Within fourteen days of the service of this order, plaintiff shall file a notice of change
 4   of address or notify the court that he is still in the custody at the Sacramento County Jail. Failure
 5   to do so will result in a recommendation that this action be dismissed without prejudice.
 6   DATED: January 4, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
